IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

TEXARKANA DIVISION
UNITED STATES OF AMERICA )
v. CRIMINAL NO. 4:16CR40016-001
KEITH MORGAN BLOCK
aka “Shy Town” )

PRELIMINARY ORDER OF FORFEITURE

On May 11, 2016, a Grand Jury sitting in the Western District of Arkansas returned an
Indictment against the Defendant, Keith Morgan Block, charging him with one count of having
been previously convicted of a crime punishable by imprisonment exceeding one year, knowingly
possessed a firearm, in violation of Title 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and a forfeiture
allegation.

In the forfeiture allegation of the Indictment, the United States seeks forfeiture, pursuant
to Title 18 U.S.C. § 924(d), Title 18 U.S.C. § 3665, of a Rohm RG 10, .22 caliber revolver, serial
number 84654, as property involved in, or used to facilitate the offense.

On July 28, 2017, the Defendant pleaded guilty to the Indictment. At the plea hearing, a
factual basis was presented, that the Defendant knowingly possessed the previously-referenced
firearm at a time when he had been previously convicted of a crime punishable by imprisonment
exceeding one year.

Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED:

I. That based upon the guilty plea of the Defendant, the following assets shall be forfeited
to the United States: a Rohm RG 10, .22 caliber revolver, serial number 84654 as property involved

in illegal conduct giving rise to forfeiture.

Page I of 2
2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order, the United States is
authorized to seize any specific property that is subject to forfeiture as set forth herein in this Order
and to conduct any discovery the Court considers proper in identifying, locating or disposing of
the property; and to commence proceedings that comply with any statutes governing third-party
rights.

3. Upon entry of this Order, the United States is authorized to commence any applicable
proceeding to comply with statutes governing third party tights, including giving notice of this
Order.

4. The United States shall publish notice of this Order pursuant to Fed. R. Crim. P.
32.2(b)(6).

5. That upon adjudication of all third-party interests, this Court will enter a Final Order
of Forfeiture pursuant to Federal Rule of Criminal Procedure 32.2(c), in which all interests will be

addressed.

IT IS SO ORDERED this day of ‘wnaxch) oe

histor) O. bhechay.

HONORABLE SUSAN O. HICKEY
UNITED STATES DISTRICT JUDGE

Page 2 of 2
